DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         MARIO QUINTERO,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-2614

                          [February 6, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Sherwood Bauer, Judge;
L.T. Case No. 432004CF001674B.

  Mario Quintero, South Bay, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

LEVINE, C.J., WARNER and GROSS, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.